                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Jun 21, 2019
1
                                                                     SEAN F. MCAVOY, CLERK



2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JESS RILEY OSBORNE,                         4:19-cv-05054-SMJ
5
                               Plaintiff,
6                                                ORDER DENYING MOTION FOR
                  v.                             APPOINTMENT OF COUNSEL
7                                                AND MOTION FOR
     DR. JOHN SMITH, PA-C JAMES                  PRELIMINARY INJUNCTION
8    DUNCAN, RN-2 POLLY JOSIFEK,
     ARNP JILL HARPER, RN-2
9    DEBORAH POMRANING, and RN
     CHRIS FICKEL,
10
                               Defendants.
11

12         Plaintiff Jess Riley Osborne is a prisoner at the Washington State

13   Penitentiary. Defendants have not been served. By separate order, the Court advised

14   him of the deficiencies of his complaint and directed to him to amend or voluntarily

15   dismiss it within sixty days. Before the Court, without oral argument, are Plaintiff’s

16   pro se Motion for Appointment of Counsel, ECF No. 7, and Motion for Preliminary

17   Injunction, ECF No. 9. Having reviewed the file in this matter, the Court is fully

18   informed and denies both motions.

19                           APPOINTMENT OF COUNSEL

20         Generally, a person has no right to counsel in civil actions. However, the

     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL AND
     MOTION FOR PRELIMINARY INJUNCTION - 1
1    court has discretion to designate counsel pursuant to 28 U.S.C. § 1915(e)(1) in

2    “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

3    “When determining whether ‘exceptional circumstances’ exist, a court must

4    consider ‘the likelihood of success on the merits as well as the ability of the

5    petitioner to articulate his claims pro se in light of the complexity of the legal issues

6    involved.” Id. (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

7          At this time, the record does not reflect exceptional circumstances. Plaintiff’s

8    situation is not unlike that of other incarcerated individuals, and he has been

9    directed to amend or voluntarily dismiss his deficient complaint. Thus, the motion

10   is denied.

11                   MOTION FOR PRELIMINARY INJUNCTION

12         “A preliminary injunction is an extraordinary remedy never awarded as of

13   right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A plaintiff

14   seeking a preliminary injunction must establish that he is likely to succeed on the

15   merits, that he is likely to suffer irreparable harm in the absence of preliminary

16   relief, that the balance of equities tips in his favor, and that an injunction is in the

17   public interest.” Id. at 20; Am. Trucking Ass’n v. City of Los Angeles, 559 F.3d 1046,

18   1052 (9th Cir. 2009).

19         The motion, however, is premature because the Court has not yet determined

20   that Plaintiff has filed a legally sufficient complaint, nor have Defendants been

     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL AND
     MOTION FOR PRELIMINARY INJUNCTION - 2
1    served. At this time, he is unable to show that he is likely to succeed on the merits.

2    Thus, the motion is denied with leave to renew.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     Plaintiff’s Motion for Appointment of Counsel, ECF No. 7, is

5                 DENIED.

6          2.     Plaintiff’s Motion for Preliminary Injunction, ECF No. 9, is DENIED

7                 with leave to renew.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide a copy to Plaintiff.

10         DATED this 21st day of June 2019.

11
                         _________________________
12                       SALVADOR MENDOZA, JR.
                         United States District Judge
13

14

15

16

17

18

19

20

     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL AND
     MOTION FOR PRELIMINARY INJUNCTION - 3
